Title: To James Madison from James Monroe, 23 October 1795
From: Monroe, James
To: Madison, James


Dear Sir.Paris Octr. 23d. 1795.
I send you herewith an invoice of the articles purchased for you according to yr request & by wh. the duties will be paid. The price will I fear exceed what you expected, for by Dr. Edwards acct. the reports in America were very erroneous in this respect. It is however in my opinion comparatively with what is usual in America very cheap. In the bed there are abt. 80. French ells of Damask besides the Mattrasses which we added. The window curtains are rich and good. The carpets are not entirely new, but almost so, and are good. Indeed it was impossible to get new of the kind, being of the Goblentz manufacture, & at which place none could be now obtained. Tho’ if you wish one for any particular room hereafter & of any description it can be made & shall be made for you. Your china could not be forwarded by this opportunity but shall be soon & will I hope be satisfactory in the taste & price, for it will be very cheap. We beg of you to instruct us wherin we can serve you & Mr[s]. M. for we need not tell you how happy we shall be to do it. The amount will remain in your hands till I call for it. Mr. Paine had occasion to borrow two hundred & fifty crowns of me here & which he has instructed Mr. Bache to pay for me to you, & tis probable I may request the payment of abt. 500. dolrs. by Colo. Pickering to you in discharge of a like sum advancd by me here in purchase of military books for the department of war at his request. In case this is done you will be so kind as receive these sums & transmit them to Mr. Jones for me.
We are in the deepest concern respecting the treaty of Mr. Jay: reports & which seem to be well authenticated say that it is ratified, & these I cannot contradict. If it is ratified, it may be deemed one of the most afflicting events that ever befell our country. Our connection here will certainly be weakened by it, altho the British violation be deemed a sufficient ground to set it aside & of wh. there can be no doubt, & it be set aside. I mean by this that the pure & delicate tie of antient amity will be weakened, & wh. was a tie of affection, of gratitude & of sentiment, deeply fix’d in the hearts of the two people, and which all the allurements of commerce &ca could not wipe away. To bear the British aggressions & spoliations without resentment was one thing, but to make this treaty is another. Denmark & Sweden did the former, but Denmark & Sweden have done no more: and yet these powers are neither of them republican, nor are they under the obligations to France which we acknowledge, or rather which the mass of our people do, notwithstanding the dishonorable efforts that are made by some individuals among us to extinguish in them a just sense of that obligation. It is impossible for me to describe the mortification I daily undergo in this respect. The opinion wh. is gone forth to the world upon that transaction is that we are reduc’d by it to the condition of British colonies—an opinion undoubtedly untrue, abhorrent as the treaty is, but yet that is the state of things & wh. must be altered by time only. If on the other hand a new negotiation is opend be assured there is nothing we ask that will not be granted, & peremptorily. Tis reported that as soon as the temper of the people was seen, & the hesitation of the President, that a frigate was dispatched to offer any accomodation desired. This perhaps may not be true, but that every thing will be granted that is press’d is certain, I observe that the friends of Mr. Jays treaty say that the alternative is between it & war: but this is false & always was. There never was danger of war after the recapture of Toulon, & a manly & able negotiation, wod. have made the treaty what it was wishd. to be. But why have any treaty? Demand that they peremptorily withdraw their troops & it will be done—do the same in respect to spoliations & they will be paid for. But if we eternally recede and avow we are afraid of war they will eternally threaten it, till to avoid it we are degraded in the dust and despised by all nations & have war likewise. Another argument equally false is always urged by that faction. When we talk of harmony & good understanding with this nation, & without which we can never take advantage of French victories, they call it putting our country under the dominion of France, & thus they keep us in what they call a state of neutrality, or what may with more propriety be called a state of universal contempt, for such is the fact. In truth such is our situation that we are menac’d with the danger of war from both these powers. We are not secure of it from Engld. (unless indeed we assume a bold and manly tone) and we have plac’d ourselves in such a situation with France, that we incur the like danger from that quarter. This is the more humiliating since nothing is more true than that by a more manly policy we had it in our power always to stand well here & without risking any thing & in consequence to facilitate our negotiations or rather command what we pleased elsewhere.
I intended this only to announce the few articles sent you but I have ran into other subjects which I cod. not omit touching on in writing you. Every thing here is well & the foundation of the revolution I think solid, tho’ indeed the late movmt. was the most alarming I have yet seen. 400—or perhaps 5. were killed and wounded in an attack on the Convention but which ended most favorably for that body. In the course of 10. days the new govt. will be organised, if nothing intervenes to prevent it. Sooner than that happens however I shall agn write you. Our best respects to Mrs. M. Very sincerely believe me yours.
Moneron, formerly a mercht., is sent to Engld. ostensibly for the exchge of prisoners, but most probably for other objects—this is the more extry because the same thing was done by Engld. the other day in the case of Eden.
  
[Enclosure]
Invoice of Two Cases containing Furniture forwarded from Paris to Havre, to be shipped from thence to Philadelphia, to the address of James Yard Merchant there, and for account of James Madison, Virginia.



  JM 1 & 2. Two
  Cases containing
  


  One Bed complete (called à la Polonaise)
    the furniture crimson Damask.
  }
  35000.


  


  
    
      
        25 Ells crimson Damask
        }
        50 Ells @ 500 lt
      
      
        25 Ells. green.     do.
      
    
  
  25000.


  


  
    
      
        1 Persian Carpet
        12000.
      
      
        1  do.     do.
         5000.
      
    
  
  17000.


  


  
    
      
        2 Hair Mattrasses
        @ 2400 lt
      
    
  
  4800.


  Cases. packing &c.
    
    1500.


  In Assignats
  £ 83,300.


  The intrinsic Value
    whereof is estimated, accordg to the rates of Exchange, in Specie
    at
  }
  Livs. Tourns. £ 2500.


Jas. Monroe
